The opinion of the court was delivered by
Thompson, J.
It does not benefit the law to discuss or restate principles so well settled with us, as those involved in the main point in this ease. The facts in it do not alter or modify the principles of the cases cited and relied on by the learned judge of the Common Pleas; and for the satisfactory views of the law, so accurately and clearly expressed by him, in his charge to the jury, we dismiss the first and second assignments of error.
As to the assignment of error in striking out the name of John Canon, who had previously been admitted as co-defendant, we cannot notice it here, for the record exhibits no objection to that being done, there being no bill of exception taken to the action of the court in the matter. He was substituted here, however, as the party next in interest, on the suggestion of the death of James P. Canon, the vendee of the plaintiff below, and has had the full benefit of the point raised by the first and second assignments of error, and there was nothing else in the case.
The judgment is affirmed, and the time for payment of the conditional verdict and judgment is enlarged, to the 17th day of January, A. d. 1860.